Judith and Terry Robinson,
                                                                   Gary and Brenda Fest,
                                                                  Virginia Gray and Butch



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 10, 2015

                                    No. 04-14-00758-CV

              John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                      Appellants

                                             v.

  Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-12-0100209
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
        Appellants’ brief was original due on February 5, 2015. Appellants’ motion for
extension of time was granted and Appellants’ brief was due to be filed on March 9, 2015. On
March 5, 2015, Appellants’ counsel filed an unopposed motion for extension of time, seeking a
thirty day extension. Appellants’ motion is GRANTED. Appellant’s brief is due to be filed by
April 8, 2015. Absent extenuating circumstances, no further extensions will be granted.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court